Cag

&_ Ww bd

nN

Co wo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

rs

D

 

e 8:20-cv-01740-KS Document 20 Filed 06/09/21 Page 1of1 Page ID #:39

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DANIELLE PAIN, Case No.: 8:20-cv-01740-KS
Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
Vs. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. ; 2412(d)
ANDREW SAUL, AND COSTS PU
Commissioner of Social Security, U.S.C. § 1920
Defendant

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,150.00 as
authorized by 28 U.S.C. § 24]2. and no costs authorized by 28 U.S.C. § 1920. be

awarded subject to the terms of the Stipulation.

Phaser L: SK _
THREHONORABLE K N L. STEVENSON

UNITED STATES MAGISTRATE JUDGE

DATE: June 9, 2021

 

 
